Citation Nr: 0117028	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to November 7, 1996 
for a grant of service connection for prostate cancer, loss 
of erectile power, and bone metastatic disease, and for a 
grant of monthly compensation based on anatomical loss of a 
creative organ and based on housebound status, for the 
purposes of accrued benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 1956 
and from October 1970 to February 1973, and it appears that 
he also served from June 1960 to October 1970.  This latter 
period of service is unverified.  He died in September 1999, 
and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which granted service connection 
for prostate cancer, loss of erectile power, and bone 
metastatic disease, and granted special monthly compensation 
based on anatomical loss of a creative organ and based on 
housebound status.  All of the above benefits were awarded 
for the purpose of accrued benefits, with an effective date 
of November 7, 1996.  The appellant was notified of this 
decision in July 2000, and in August 2000, she submitted a 
notice of disagreement with respect to the effective date 
assigned for each award.  The statement of the case was 
issued in September 2000, and a substantive appeal addressing 
this issue was received in September 2000.  


FINDINGS OF FACT

1.  A liberalizing amendment to a governing regulation, 38 
C.F.R. § 3.309, was enacted effective November 7, 1996, 
concerning a presumption of service connection for prostate 
cancer for veterans exposed to herbicide agents.

2.  The veteran died in September 1999 and the appellant 
filed a timely claim for accrued benefits in March 2000.

3.  By rating action of June 2000, the RO granted service 
connection for prostate cancer, loss of erectile power, and 
bone metastatic disease, and granted special monthly 
compensation based on anatomical loss of a creative organ and 
based on housebound status.  All of the above benefits were 
awarded for the purpose of accrued benefits, with payment 
effective from November 7, 1996.


CONCLUSION OF LAW

An effective date earlier than November 7, 1996, the 
effective date of a liberalizing amendment to 38 C.F.R. § 
3.309, for service connection for prostate cancer, loss of 
erectile power, and bone metastatic disease, and special 
monthly compensation based on anatomical loss of a creative 
organ and based on housebound status, for the purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5111, 5121 (West 1991& Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; 38 C.F.R. §§ 
3.114, 3.400, 3.401, 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1949 to July 1956 
and from June 1960 to February 1973, including service in 
Vietnam.  Additional service is unverified, and this 
information is not needed for purposes of this appeal.  He 
died in September 1999, and the appellant is his widow.

On September 21, 1993, the RO received the veteran's original 
claim for service connection for prostate problems secondary 
to herbicide exposure.

At a November 1993 VA examination, the veteran was diagnosed 
with prostate cancer.  He reported being diagnosed with the 
condition in 1978.

In a February 1994 decision, the RO denied service connection 
for prostate cancer on a direct basis.  The veteran was 
notified of this decision in February 1994.  By a letter to 
the veteran dated on February 25, 1994, the RO informed him 
that action was being deferred on his claim for service 
connection for prostate cancer secondary to herbicide 
exposure, pending new regulations regarding presumptive 
service connection based on herbicide exposure.  No further 
action was taken on the veteran's claim during his lifetime.

In September 1999, the appellant submitted a claim for 
service-connected burial benefits.  She submitted the 
veteran's death certificate, which shows that he died on 
September [redacted], 1999, and that the immediate cause of his death 
was metastatic prostate cancer, due to or as a consequence of 
bone metastasis from prostate cancer.  In a February 2000 
decision, the RO granted service connection for the cause of 
the veteran's death, and authorized a burial allowance based 
on service-connected death.

In March 2000, the RO received the appellant's application 
for dependency and indemnity compensation, death pension, and 
accrued benefits by a surviving spouse or child (VA Form 21-
534).  On this form, the appellant claimed that the cause of 
the veteran's death was due to service.  In April 2000, the 
RO received the appellant's application for accrued benefits 
of veteran's benefits payable to surviving spouse, child or 
dependent parents (VA Form 21-614).  At that time the 
appellant also submitted a private surgical pathology report 
dated in August 1978, showing that a biopsy of the veteran's 
prostate revealed moderately well-differentiated 
adenocarcinoma of the prostate.

In May 2000, the RO received VA medical records dated from 
1993 to 1995, which reflect that the veteran was treated for 
prostate cancer.  An April 1995 bone scan reflects findings 
consistent with widespread osseous metastases showing marked 
progression since the previous study in October 1994.

In a June 2000 rating decision, the RO granted service 
connection for prostate cancer, loss of erectile power, and 
bone metastatic disease, and granted special monthly 
compensation based on anatomical loss of a creative organ, 
and based on being housebound.  All of the above benefits 
were awarded for the purpose of accrued benefits, with an 
effective date of November 7, 1996.

By a statement dated in August 2000, the appellant asserted 
that an earlier effective date should be assigned for the 
grant of accrued benefits.  She noted that the veteran filed 
a claim for benefits for prostate cancer in September 1993.  
By a statement dated in September 2000, she reiterated her 
assertions.  She stated that the veteran was diagnosed with 
prostate cancer within five years after separation from 
service, and applied for disability benefits based on 
prostate cancer on September 21, 1993.  She noted that the RO 
deferred a decision on the issue and did not grant 
entitlement to the benefits at issue until February 2000.


II.  Analysis

The appellant asserts that an earlier effective date should 
be assigned for the grant of service connection for prostate 
cancer, loss of erectile power, and bone metastatic disease, 
and the grant of special monthly compensation based on 
anatomical loss of a creative organ and based on housebound 
status, for the purposes of accrued benefits.  The appellant 
has not identified a specific effective date which she feels 
would be appropriate.

During the pendency of this appeal, there has been a 
significant change in the law. Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In the present case, the RO has not yet considered the 
appellant's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether she would be 
prejudiced if the Board were to proceed with consideration of 
her claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the appellant's claim.  In addition, it is 
pertinent to point out that entitlement to accrued benefits 
is based on the evidence actually and constructively in the 
file at the date of death.  Therefore, the appellant will not 
be prejudiced by the Board proceeding to the merits of the 
claim.  Indeed, a remand of this issue would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of actual and constructive evidence in the file 
at the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the spouse 
of the veteran.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).  See generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  A claim for accrued benefits must be filed within 
one year after the veteran's death.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000).

In this case, the appellant filed a claim for accrued 
benefits in March 2000, less than one year after the 
veteran's death in September 1999.  By a rating action in 
June 2000, the RO granted entitlement to service connection 
for prostate cancer, loss of erectile power, and bone 
metastatic disease, and granted special monthly compensation 
based on anatomical loss of a creative organ, and based on 
housebound status.  Each of these benefits was granted for 
the purposes of accrued benefits, with an effective date of 
the award to the appellant of November 7, 1996. 

The Board notes that effective November 7, 1996, the 
presumptive disabilities covered by 38 C.F.R. § 3.309(e) were 
expanded to include prostate cancer.  61 Fed. Reg. 57586-89 
(1996).  Thereafter, a veteran who served in the Republic of 
Vietnam during the Vietnam era and later developed prostate 
cancer manifest to a degree of 10 percent, was presumed to 
have been exposed during such service to an herbicide agent, 
unless there was affirmative evidence to establish that the 
veteran was not exposed.  38 C.F.R. § 3.307(a)(6).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  
For direct service connection, the effective date will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  Awards of housebound benefits will 
be effective as follows:  except as provided in 
§ 3.400(o)(2), the date of receipt of claim or date 
entitlement arose, whichever is later.  However, when an 
award of pension or compensation based on an original or 
reopened claim is effective for a period prior to the date of 
receipt of the claim, any additional pension or compensation 
payable by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401 (2000).

Where compensation is awarded pursuant to a liberalizing law, 
the governing regulation provides:

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase. 

38 C.F.R. § 3.114(a) (2000).  See also 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2000).

Under 38 C.F.R. §§ 3.400 and 3.401, the effective date of the 
grant of service connection for service connection for 
prostate cancer, loss of erectile power, and bone metastatic 
disease, and the grant of special monthly compensation based 
on anatomical loss of a creative organ and based on 
housebound status, would be September 21, 1993, the date of 
receipt of the veteran's claim for service connection for 
prostate cancer.  However, pursuant to the laws and 
regulations governing accrued benefits, the effective date of 
the award can be no earlier than two years prior to the date 
of the veteran's death on September [redacted], 1999.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000).  
The RO has established an effective date of November 7, 1996 
(the date of the pertinent liberalizing provision), which is 
more than two years prior to the veteran's death.  Hence, an 
effective date prior to November 7, 1996, is not warranted 
under the governing statute and regulation.  38 U.S.C.A. 
§§ 5110, 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.400, 3.401, 3.1000 (2000).

The Board has considered whether the appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), 
and the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans' 
Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class 
action order), which created an exception to the provisions 
set forth above governing the assignment of effective dates 
in certain cases.  In this case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an effective 
date earlier than November 7, 1996 as the appellant is not a 
member of the class in Nehmer.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no entitlement to an effective date 
earlier than November 7, 1996 for accrued benefits based on 
grants of service connection for prostate cancer, loss of 
erectile power, and bone metastatic disease, and grants of 
special monthly compensation based on anatomical loss of a 
creative organ and based on housebound status.


ORDER

An effective date prior to November 7, 1996 is not warranted 
for the grant of service connection for prostate cancer, loss 
of erectile power, and bone metastatic 








disease, and the grant of special monthly compensation based 
on anatomical loss of a creative organ and based on 
housebound status, for accrued benefits purposes.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

